                  Case 2:20-cv-01834-BJR Document 25 Filed 12/31/20 Page 1 of 2



1                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
2                                           AT SEATTLE
3
     PATRIK GUSTAVSSON                                     Case No. 2:20-cv-01834 BJR
4
                                                           EXHIBIT 2
5
             v.
                                                           To PLAINTIFFS’ RESPONSE TO
6                                                          PATRIK GUSTAVSSON’S MOTION
     PLAINTIFFS IN IN RE: ETHIOPIAN
     AIRLINES FLIGHT ET 302 CRASH,                         TO QUASH OR MODIFY SUBPOENA,
7                                                          OR IN THE ALTERNATIVE, FOR A
                                                           PROTECTIVE ORDER
8
                                                           REDACTED
9
                                                           NOTED ON MOTION CALENDAR:
10                                                         FRIDAY, JANUARY 8, 2021

11                                                 EXHIBIT 2
12                                                    To
13    PLAINTIFFS’ RESPONSE IN OPPOSITION TO PATRIK GUSTAVSSON’S MOTION
         TO QUASH OR MODIFY SUBPOENA, OR IN THE ALTERNATIVE, FOR A
14                            PROTECTIVE ORDER
15          Enclosed is the second exhibit to Plaintiffs’ Response, filed redacted as docket #22 and
16   under seal as docket #23. This exhibit is filed under seal, pursuant to the Motion to Seal at #21.
17   The contents of the exhibit are as follows:
18      •
19                      (1 page); and
20      •
21                      (2 pages).
22

23

24

      Ex 2 to RESPONSE TO PATRIK GUSTAVSSON’S MOTION
      TO QUASH -        1                                      SCHROETER, GOLDMARK & BENDER
      Case No. 2:20-cv-1834 BJR                                   810 Third Avenue ● Suite 500 ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
               Case 2:20-cv-01834-BJR Document 25 Filed 12/31/20 Page 2 of 2



1

2                                    CERTIFICATE OF SERVICE
3
            I hereby certify that on the below date I electronically filed the foregoing with the Clerk of
4
     the Court using the CM/ECF system which will send notification of such filing to the following:
5
     Michael D. McKay
6    Aaron E. Millstein
     Benjamin C. Woodruff
7    K&L Gates LLP
     925 Fourth Avenue, Suite 2900
8    Seattle, WA 98104
     Telephone: (206) 623-7580
9    Fax: (206) 623-7022
     Mike.McKay@klgates.com
10   Aaron.Millstein@klgates.com
     Ben.Woodruff@klgates.com
11
     James Bennett
12   Gabriel Gore
     Caitlin E. O’Connell
13   Dowd Bennett LLP
     7733 Forsyth Blvd. Suite 1900
14   St. Louis, MO 63105
     Telephone: (314) 889-7300
15   Fax: (314) 863-2111
     ggore@dowdbennett.com
16   jbennett@dowdbennett.com
     coconnell@dowdbennett.com
17

18
     DATED this 31st day of December, 2020, at Seattle, Washington.
19
                                           /s/ Robin B. Keller
                                           Robin B. Keller, Paralegal
20
                                           SCHROETER GOLDMARK BENDER
                                           810 Third Avenue, Suite 500
21
                                           Seattle, Washington 98104
                                           Phone: 206-312-4576
22
                                           Fax: 206-682-2305
                                           Email: keller@sgb-law.com
23

24

      Ex 2 to RESPONSE TO PATRIK GUSTAVSSON’S MOTION
      TO QUASH -        2                                      SCHROETER, GOLDMARK & BENDER
      Case No. 2:20-cv-1834 BJR                                    810 Third Avenue ● Suite 500 ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
